Title: To Benjamin Franklin from Charles-Etienne Gaucher, [before 3 June 1782]
From: Gaucher, Charles-Etienne
To: Franklin, Benjamin



  [before June 3, 1782]
  VERITE∴ UNION∴ FORCE∴
T∴ C∴ F∴

L∴ R∴ L∴ des Neuf Sœurs, Est convoquée pour le lundi 3 du 4e. mois D∴ L∴ D∴ L∴ V∴ L∴ 5782, en son local, rue Coquéron, à 5 heures précises. Ily aura prestation de Serment par les officiers nouvellement Elu, & Reception au 2d. et 3eme. Grade.
Vous êtes prié d’y venir augmenter les douceurs de l’union Fraternelle.
Je suis par les N∴ C∴ D∴ V∴ M∴ V∴ T∴ H∴ & affectionné Frere,
GAUCHER2e Secretaire de la R∴ L∴ des IX. Sœurs.

L’adresse de la Loge est à M. GAUCHER, des Académies de Londres, &c. rue S. Jacques, porte cochére, vis-à-vis Saint-Yves.
 
  Addressed: A Monsieur / Monsieur Le Docteur / franklin / A Passy / N∴ S∴
